EXHIBIT 99.1 Interim Condensed Consolidated Financial Statements March 31, 2011 (Expressed in U.S. dollars) (Unaudited) Banro Corporation Interim Condensed Consolidated Financial Statements March 31, 2011 (Unaudited) Contents INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Statements of Comprehensive Loss 4 Condensed Consolidated Statements of Changes in Equity 5 Condensed Consolidated Statements of Cash Flows 6 NOTES TO THE INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Corporate Information 7 2.Basis of Preparation 7 3.Summary of Significant Accounting Policies 8 4.Investment 19 5.Property, Plant and Equipment 20 6. Exploration and Evaluation Assets 21 7.Mine under Construction 22 8.Segmented Reporting 22 9.Share Capital 23 10.Share-Based Payments 24 11.Related Party Transactions 26 12.Commitments 27 13.Financial risk management objectives and policies 27 14.Supplemental cash flow information 30 15.Employee retention allowance 30 16.First Time Adoption of International Financial Reporting Standards 32 Page2 of 42 Banro Corporation Condensed Consolidated Statements of Financial Position (Expressed in thousands of U.S. dollars – unaudited) Notes March 31, December 31, January 1, $ $ $ Assets Current Assets Cash and cash equivalents Short term investments Advances receivable 90 56 Due from related parties 11 34 Prepaid expenses and deposits Total Current Assets Non-Current Assets Investment 4 Property, plant and equipment 5 Exploration and evaluation 6 Mine under construction 7 Total Non-Current Assets Total Assets Liabilities and Shareholders' Equity Current Liabilities Accounts payable Accrued liabilities Employee retention allowance 15 – Total Current Liabilities Shareholders' Equity Share capital 9 Contributed surplus Accumulated other comprehensive income 47 98 – Deficit ) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity Common shares Authorized Unlimited Unlimited Unlimited Issued and outstanding The accompanying notes are an integral part of these interim condensed consolidated financial statements. Page3 of 42 Banro Corporation Condensed Consolidated Statements of Comprehensive Loss (Expressed in thousands of U.S. dollars, except per share amounts - unaudited) Three months ended March 31, Notes $ $ Expenses Consulting, management and professional fees Employee benefits Office and sundry Share-based payment expense 10 Travel and promotion Depreciation 12 17 Interest and bank expenses 11 7 Foreign exchange (gain) loss ) Interest income 99 52 Loss from operations ) ) Share of equity loss of an associate 4 ) ) Loss on disposition of capital asset (8 ) - Loss for the period ) ) Other comprehensive loss Translation adjustment ) 68 Comprehensive loss for the period ) ) Loss per share, basic and diluted ) ) The accompanying notes are an integral part of these interim condensed consolidated financial statements. Page4 of 42 Banro Corporation Condensed Consolidated Statements of Changes in Equity
